   Case 2:17-cv-00824-MHT-JTA Document 20 Filed 01/25/21 Page 1 of 5




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


COURTNEY WHITE,                     )
                                    )
     Plaintiff,                     )
                                    )           CIVIL ACTION NO.
     v.                             )             2:17cv824-MHT
                                    )                  (WO)
LT. TOTTY and OFFICER D.            )
LEWIS,                              )
                                    )
     Defendants.                    )

                              OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

inmate, filed this lawsuit claiming that the defendant

correctional      officers    violated         his   Eighth   Amendment

rights    by    using   excessive       force   against     him.       This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that defendants'

motion for summary judgment should be granted as to

plaintiff’s claims for damages against defendants in

their official capacities, and denied as to plaintiff’s

claims    for    damages   against       the    defendants     in   their

individual      capacities    and       for    injunctive     relief     in
      Case 2:17-cv-00824-MHT-JTA Document 20 Filed 01/25/21 Page 2 of 5




their individual and official capacities.                      Also before

the      court      are        defendants’      objections           to      the

recommendation.             After    an     independent       and    de     novo

review       of    the    record,      the     court    concludes           that

defendants’        objections       should     be    overruled       and     the

magistrate judge’s recommendation adopted.

      Most of defendants’ specific objections amount to

an argument that their evidence is more persuasive than

plaintiff’s.          However, that is not the question the

court       must   answer      on   summary    judgment.            “[A]t    the

summary      judgment      stage     the    judge's    function        is    not

himself to weigh the evidence and determine the truth

of    the    matter      but   to   determine       whether    there        is   a

genuine issue for trial.”                  Anderson v. Liberty Lobby,

Inc.,       477    U.S.    242,     249     (1986).    “‘As     a     general

principle, a plaintiff's testimony cannot be discounted

on summary judgment unless it is blatantly contradicted

by the record, blatantly inconsistent, or incredible as

a matter of law, meaning that it relates to facts that


                                       2
      Case 2:17-cv-00824-MHT-JTA Document 20 Filed 01/25/21 Page 3 of 5




could not have possibly been observed or events that

are    contrary      to    the     laws      of    nature.’”           Sears    v.

Roberts, 922 F.3d 1199, 1208 (11th Cir. 2019) (quoting

Feliciano v. City of Miami Beach, 707 F.3d 1244, 1253

(11th Cir. 2013)).           While plaintiff’s evidence suffers

from weaknesses that can be brought out at trial, those

weakness      do    not    rise     to       the       level    of    “blatantly

contradicted by the record, blatantly inconsistent, or

incredible as a matter of law.”                    Id.

      Moreover, contrary to defendants’ argument, their

evidence does not conclusively establish that plaintiff

was on drugs at the time of the incident and was not

having a seizure as he claimed, or that they did not

use excessive force against him.                        While the drug test

results     are     circumstantial           evidence         that   plaintiff’s

behavior      was    a    result     of      drug       use    rather    than    a

seizure, the test results are not conclusive proof that

he    was   intoxicated       on    drugs         at     the    moment   of    the

alleged beating: positive drug tests typically indicate


                                         3
   Case 2:17-cv-00824-MHT-JTA Document 20 Filed 01/25/21 Page 4 of 5




use within a certain period of days or weeks, not at a

particular    moment.        In    addition,      evidence       supports

plaintiff’s     contention        that   during     the     events     in

question, he was prescribed medication for a seizure

condition     and    was    not    taking    it    properly.           See

Certified Redacted Prison Records (doc. no. 7-3) at 10

(“Nurse Miller advised Lt. Totty that inmate White is

prescribed seizure medication and hasn't been taking it

properly.”).        And, of course, even if plaintiff was

using   drugs   at    the    relevant     time,     that    would      not

preclude the possibility that defendants used excessive

force against him.*

    As to the contention that plaintiff’s injuries were

superficial,    “the       use    of   excessive     physical       force

against   a   prisoner      may   constitute      cruel    and    unusual


    * Moreover, there is circumstantial evidence in the
record that could be viewed as undermining defendants’
representations about their actions. For example, they
claimed never to have struck plaintiff in the face, but
photographic evidence appears to show that after the
encounter with defendants, he had a bright red
contusion on the bridge of his nose.      See Certified
Redacted Prison Records (doc. no. 7-3) at 12.
                           4
   Case 2:17-cv-00824-MHT-JTA Document 20 Filed 01/25/21 Page 5 of 5




punishment    [even]    when    the      inmate   does    not    suffer

serious injury.”       Hudson v. McMillian, 503 U.S. 1, 4

(1992).      “An   inmate    who    is    gratuitously      beaten     by

guards does not lose his ability to pursue an excessive

force claim merely because he has the good fortune to

escape without serious injury.”             Wilkins v. Gaddy, 559

U.S. 34, 38 (2010).

    An appropriate judgment will be entered.

    DONE, this the 25th day of January, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                   5
